       Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 1 of 9



 1   Thomas H. Geoghegan (pro hac vice)
     tgeoghegan@dsgchicago.com
 2   Michael P. Persoon (pro hac vice)
     mpersoon@dsgchicago.com
 3   Michael A. Schorsch (pro hac vice)
     mschorsch@dsgchicago.com
 4
     Despres, Schwartz & Geoghegan, Ltd.
 5
     77 West Washington Street, Suite 711
     Chicago, Illinois 60602
 6   Tel. (312) 372-2511
     Fax. (312) 372-3791
 7   admin@dsgchicago.com

 8 Michael Kielsky
   MK@UdallShumway.com
 9 Udall Shumway
   1138 North Alma School Rd, Suite 101
10 Mesa, Arizona 85201
   Tel. (480) 461-5300
11
   Bar No. 021864
12
     Attorneys for Plaintiffs.
13
                                 UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
15
     William Price Tedards, Jr.; Monica Wnuk;
16   Barry Hess; Lawrence Lilien, and Ross
     Trumble;
17
                                                      No.
18                                  Plaintiffs,

19         v.
   Doug Ducey, Governor of Arizona, in his            COMPLAINT
20 official capacity, and Jon Kyl, Senator of
   Arizona, in his official capacity,
21
                                    Defendants.
22

23




                                                  1
       Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 2 of 9



 1

 2
                                            Introduction
 3
            1.     The plaintiff voters seek an order directing the defendant Governor to issue
 4
     a writ of election as required by the Seventeenth Amendment to fill the current vacancy
 5
     in Arizona's representation in the Senate. When a vacancy happens, the Seventeenth
 6
     Amendment provides:
 7

 8                 "When vacancies happen in the representation of any State in the
                   Senate, the executive authority of such State shall issue writs of
 9                 election to fill such vacancies, Provided, That the Legislature of any
                   State may empower the executive thereto make temporary
10                 appointments until the people fill the vacancies by election as the
                   legislature may direct.”
11                 (Emphasis supplied.)
12          2.     On August 25, 2018, Senator John McCain's death created a vacancy in
13
     Arizona's representation in the Senate. Despite the express duty imposed by the
14
     Seventeenth Amendment, the defendant Governor has failed to issue a writ of election.
15
     Instead pursuant to A.R.S. § 16-222, he has appointed defendant Kyl or his successor to
16
     represent plaintiffs and other voters until the general election in November 2020, long
17
     after the people of the State could have filled the vacancy in an orderly election.
18
            3.     Under the proviso to the second paragraph of the Seventeenth Amendment
19
     and under Article I, section 4 of the Constitution (Elections Clause), the state legislature
20

21   has no authority to mandate that a temporary appointee shall serve in lieu of or in

22   preference to a Senator directly elected by the people, beyond any period necessary to

23   hold an orderly election. The state legislature may not substitute its own choice or the




                                                       2
       Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 3 of 9



 1   Governor's choice for a choice made by the people of the State. Furthermore, under

 2   A.R.S. § 16-222, under other circumstances, it is well established that an orderly schedule

 3   for election of a Senator can ordinarily take place within six months.
 4          4.      Accordingly, plaintiffs seek an order directing the Governor immediately to
 5
     issue a writ of election to fill the vacancy in the State's representation as soon as
 6
     practicable or in any case not later than six months from the issuance of the writ.
 7
                                                  Parties
 8
            5.      Plaintiffs William Price Tedards, Jr., Monica Wnuk, Barry Hess, and
 9
     Lawrence Lilien are residents of Arizona.
10
            6.      Defendant Governor Ducey is the Governor of Arizona and is sued here in
11

12   his official capacity.

13          7.      Defendant Jon Kyl is currently serving in the United States Senate to fill

14   the vacancy created by the death of Senator John McCain and is sued here as an

15   indispensable party defendant and in his official capacity.

16                                      Jurisdiction and Venue
17          8.      Plaintiffs invoke the jurisdiction of this Court pursuant to 28 U.S.C. §1343
18
     and 42 U.S.C. § 1983, and under the federal question jurisdiction of this Court.
19
                                                  Facts
20
            9.      Plaintiffs all are registered voters.
21
            10.     Plaintiff Tedards is registered as an Independent.
22
            11.     Plaintiff Wnuk is registered as a Democrat.
23
            12.     Plaintiff Hess is registered as a Libertarian.



                                                            3
       Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 4 of 9



 1          13.    Plaintiff Lilien is registered as a Democrat.

 2          14.    Plaintiff Trumble is registered as a Republican.

 3          15.    In the general election of 2016, John McCain was elected to a six-year term
 4   that expires on January 3, 2023.
 5
            16.    On August 25, 2018 Senator McCain died after a long illness, and a
 6
     vacancy arose in the state's representation in the Senate.
 7
            17.     In the case of a vacancy, the Seventeenth Amendment provides as follows:
 8
                   "When vacancies happen in the representation of any State in the
 9                 Senate, the executive authority of such State shall issue writes of
                   election to fill such vacancies, Provided, That the Legislature of any
10                 State may empower the executive thereto make temporary
                   appointments until the people fill the vacancies by election as the
11
                   legislature may direct.”
12
            18.    On September 5, 2018 pursuant to A.R.S. § 16-222, the defendant
13
     Governor appointed Jon Kyle and any successor to serve on a "temporary" basis in the
14
     United States Senate.
15
            19.    Under A.R.S. § 16-222, Kyl or any successor named by the defendant
16
     Governor shall serve until the general election to be held in November 2020, over two
17
     years after his temporary appointment.
18

19          20.    Under A.R.S. § 16-222, there is no provision for a special election to fill a

20   Senate vacancy except at the next general election, however far off that may be.

21          21.    Under A.R.S. § 16-222, and under other provisions of Arizona law, it is

22   otherwise the case that an election for a United States Senator can take place within six
23   months.




                                                      4
       Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 5 of 9



 1          22.    Under A.R.S. § 16-222, if the vacancy arises within six months of the next

 2   general election, such election to fill the vacancy will be postponed until the next general

 3   election.
 4          23.    Since Senator McCain died on August 25, 2018, and since his death
 5
     occurred within six months of the election just held on November 6, 2018, an election to
 6
     fill the vacancy has been postponed for two years until the next general election in
 7
     November 2020.
 8
            24.    As a result, plaintiff voters and other citizens of Arizona will be deprived of
 9
     elected representation in the Senate for over twenty eight months, and will suffer
10
     irreparable injury from such a lengthy loss of elected representation in the United States
11

12   Senate.

13                                             COUNT I

14                   Section 1983: Violation of the Seventeenth Amendment

15          25.    By the acts set forth above, and in violation of 42 U.S.C. §1983, and by

16   failing to issue a writ of election setting a date to fill the vacancy created by the death of
17   Senator John McCain, and by keeping in office a "temporary" appointee far beyond the
18
     period within which an orderly election could be held, the defendant Governor has
19
     deprived plaintiffs and other citizens of their right to vote under the Seventeenth
20
     Amendment and to determine who shall represent the people in the Senate.
21
            26.    As set forth above, the authority conferred on the state legislature by the
22
     proviso of the second paragraph of the Seventeenth Amendment confers on a state
23




                                                        5
       Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 6 of 9



 1   legislature no more authority than it has under U.S. Const. Article I, section 4 (Elections

 2   Clause).

 3          27.    Under the Elections Clause, and equally under such proviso, the state
 4   legislature may issue only procedural regulations as to Time, Place and Manner, as
 5
     necessary to facilitate the right of the people to fill the vacancy pursuant to a writ of
 6
     election.
 7
            28.    Under the Elections Clause, and equally under such proviso, the state
 8
     legislature has no authority to interfere with the right of plaintiffs and other citizens to
 9
     choose their own Senator, and no authority to prefer a Senator appointed by the Governor
10
     beyond the period that the people of the State could have filled the vacancy by an orderly
11

12   election.

13          29.    Accordingly, A.R.S. § 16-222 is unconstitutional under the Seventeenth

14   Amendment and the Elections Clause because it mandates that the Governor keep in

15   office a temporary appointee beyond the period that the people could choose a

16   replacement and for such reason is an unlawful interposition between the people and the
17   National Government.
18
                                              COUNT II
19
                  Section 1983: Violation of Privileges and Immunities Clause
20
            30.    By the acts set forth above, and in violation of 42 U.S.C.§ 1983, the
21
     defendant Governor has deprived the plaintiffs of their rights as federal citizens under the
22
     Privileges and Immunities Clause of the Fourteenth Amendment
23
                                              COUNT III



                                                        6
       Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 7 of 9



 1                          Section 1983: Violation of First Amendment

 2         31.      By the acts set forth above, and in violation of 42 U.S.C.§ 1983, the

 3   defendant Governor has deprived the plaintiffs of their rights under the First Amendment
 4
                                              COUNT IV
 5
                        Section 1983: Violation of Equal Protection Clause
 6
           32.      By the acts set forth above, and in violation of 42 U.S.C. § 1983, the
 7
     defendant Governor has deprived the plaintiffs of their rights under the Equal Protection
 8
     Clause of the Fourteenth Amendment.
 9
 1. WHEREFORE plaintiffs pray this Court to
10
           A. Order the defendant Governor immediately to issue a writ of election for an
11

12               election by the people of the State to fill the vacancy created by the death of

13               Senator McCain;

14         B. Order the defendant Governor to hold such election as soon as practicable and

15               no later than six months from the date such writ is issued;

16         C. Declare that A.R.S. § 16-222 is unconstitutional in relevant part for the reasons
17               set forth above in that A.R.S. § 16-222 fails to allow for the Governor to issue
18
                 a writ or otherwise perform his constitutional duty under the Seventeenth
19
                 Amendment;
20
           D. Declare that A.R.S. § 16-222 is unconstitutional under the Seventeenth
21
                 Amendment and the Elections Clause for the reasons set forth above in that it
22
                 requires a temporary appointee to serve in the Senate beyond the period that
23
                 the people of Arizona could fill the vacancy by election;



                                                       7
       Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 8 of 9



 1         E. Declare that A.R.S. § 16-222 for the reasons set forth above is an unlawful

 2            interposition between the people of the State and the National Government and

 3            that in enforcing A.R.S. § 16-222 and in violation of 42 U.S.C. §1983, the
 4            defendant Governor is depriving or will deprive the plaintiffs and other citizens
 5
              of this State of their rights under the Seventeenth Amendment, the First
 6
              Amendment, and the Privileges and Immunities Clause and the Equal
 7
              Protection Clause of the Fourteenth Amendment, in violation of 42 U.S.C.
 8
              §1983;
 9
           F. Grant such other relief as may be necessary or appropriate to hold such an
10
              election in an orderly manner and pursuant to state law where not otherwise in
11

12            conflict with plaintiffs' constitutional rights;

13         G. Retain jurisdiction of this matter until an election to fill the vacancy is held and

14            the outcome of such election is certified;

15         H. Grant plaintiffs their legal fees and costs pursuant to 28 U.S.C.§ 1988.

16   Dated: November 28, 2018                                    Respectfully Submitted,
17                                                               By: /s/ Michael Kielsky
                                                                 One of Plaintiffs’ Attorneys
18
   Michael Kielsky
19 Udall Shumway
   1138 North Alma School Rd, Suite 101
20 Mesa, Arizona 85201
   MK@UdallShumway.com
21 (480) 461-5300
   Bar No. 021864
22

23




                                                      8
      Case 2:18-cv-04241-DJH Document 1 Filed 11/28/18 Page 9 of 9



 1 Thomas H. Geoghegan (pro hac vice)
   Despres, Schwartz & Geoghegan, Ltd.
 2 77 West Washington Street, Suite 711
   Chicago, Illinois 60602
 3 admin@dsgchicago.com
   (312) 372-2511
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




                                            9
